Name: Council Regulation (EEC) No 930/85 of 2 April 1985 extending for the second time the 1984/85 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4. 85 Official Journal of the European Communities No L 101 /3 COUNCIL REGULATION (EEC) No 930/85 of 2 April 1985 extending for the second time the 1984/85 milk year prices ; whereas it is accordingly necessary to extend the 1984/85 marketing year for milk and milk products until 28 April 1985, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 824/85 (3), the term of validity of the 1984/85 milk year was extended to 14 April 1985 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these HAS ADOPTED THIS REGULATION : Article 1 The 1984/85 milk year shall end on 28 April 1985 and the 1985/86 milk year shall begin on 29 April 1985. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 2 April 1985. For the Council The President F. M. PANDOLFI (') OJ No L 148 , 28 . 6 . 1968, p . 13 . 0 OJ No L 68 , 8 . 3 . 1985, p . 5. (3 OJ No L 91 , 30 . 3 . 1985, p. 6 .